DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-14, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an electronic component comprising: a shortest distance from one side of the two sides to every portion of the land electrode is longer than a shortest distance from each winding layer of the coil conductor on the adjacent insulator layers to the one side, and a shortest distance from an other side of the two sides to the every portion of the land electrode is longer than a shortest distance from the each winding layer of the coil conductor on the adjacent insulator layers to the other side.
Claim 21 recites, inter alia, an electronic component comprising: a shortest distance from one side of the two sides to the land electrode is longer than a shortest distance from the coil conductor to the one side, the via conductor is located outside the coil conductor and facing the two sides when viewed along the direction of laminating the insulator layers, and a shortest distance from the one side to the via conductor is longer than a shortest distance from the coil conductor to the one side, and an area of a surface of the land electrode facing the via conductor is smaller than an area of a surface of the via conductor facing the land electrode, and the land electrode is located inside the surface of the via conductor facing the land electrode when viewed along the direction of laminating the insulator layers.
	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837